Citation Nr: 1031070	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for a respiratory disorder, 
claimed as asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from October 1979 
to January 1989.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which in pertinent part denied the claim for service connection 
for a hiatal hernia with gastritis and asthma.

In July 2007, the Board denied the claim for service connection 
for a hiatal hernia with gastroesophageal reflux disease (GERD) 
and remanded the claim for service connection for a respiratory 
disorder.

The Veteran appealed the Board's action to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 2008 
Order, the Court vacated and remanded the part of the July 2007 
Board decision that denied the claim for service connection for a 
hiatal hernia with GERD and did not disturb the portion of the 
decision that remanded the claim for service connection for a 
respiratory disorder.

In December 2008 the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) for additional development to 
comply with the August 2008 Order.  In a rating decision dated in 
November 2009, the AMC awarded service connection for GERD (as 
well as two other claims that were on appeal from the Court) and 
assigned an initial 10 percent rating, effective October 31, 
2001.  The decision continued the previous denial of service 
connection for a hiatal hernia and explained that the issue 
remained on appeal.  The development has been completed, and the 
case is before the Board for final review.




FINDINGS OF FACT

1.  A hiatal hernia, first diagnosed 12 years after separation 
from service, is not shown to be related to active service. 

2.  Lay statements from the Veteran and relatives concerning the 
Veteran's history of developing chronic respiratory problems, 
including asthma, and being treated with inhalers during service 
are unsupported by contemporaneous medical evidence and are not 
credible.

3.  A respiratory disorder, claimed as asthma, is not shown to be 
related to military service.


CONCLUSIONS OF LAW

1.  A hiatal hernia was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  A respiratory disorder, claimed as asthma, was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claims of service connection for asthma and a 
hiatal hernia was received in October 2001.  Thereafter, she was 
notified of the general provisions of the VCAA by the Huntington, 
West Virginia, RO in correspondence dated in January 2009.  This 
letter notified the Veteran of VA's responsibilities in obtaining 
information to assist her in completing her claims, identified 
her duties in obtaining information and evidence to substantiate 
her claims, and provided other pertinent information regarding 
VCAA.  In addition, the correspondence notified her of how VA 
determines the disability rating and effective dated when a 
disability is found to be connected to service.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued in 
November 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist her 
in obtaining evidence necessary to substantiate her claims during 
the course of this appeal.  Her service treatment records, VA and 
private treatment records, and lay statements from family members 
have been obtained and associated with her claims file.  The 
Veteran has also been provided with a VA examination to assess 
the current nature and etiology of her claimed hiatal hernia and 
respiratory disabilities.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
her claims.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Hiatal Hernia

In a June 1979 enlistment report of medical history, the Veteran 
denied any stomach trouble or hernia.  A medical examination 
report listed normal findings of the abdomen and viscera.  In a 
January 1980 treatment record, she denied having any chronic 
diseases.  In April 1980 she indicated that she had been 
hospitalized for a stomach disorder in December 1971.  A 
September 1980 nutrition clinic note showed that she was 
instructed on a bland diet.  In October 1980 she complained of 
nausea, vomiting, and headache for two days.  The assessment was 
"rule out viral syndrome."  In November 1982 she complained of 
gastric pain, nausea, diarrhea, and heartburn.  She was five and 
a half months pregnant, and the assessment was intrauterine 
pregnancy and possible irritable bowel syndrome versus resolving 
gastroenteritis.  Several other service treatment records 
contained complaints of nausea, vomiting, or abdominal cramps, 
but the assessment was gastroenteritis or viral syndrome (August 
1984, November 1984, November 1988) or post-coital spotting 
(January 1987). 

In an in-service health questionnaire for dental treatment 
completed in July 1984 and periodically updated through November 
1988, the Veteran did not check any of the boxes indentifying 
that any of the listed conditions applied to her, including 
"ulcers/stomach."  The questionnaire summarized that she had no 
usual medical problems.  

Post-service, VA and private treatment records were silent for 
any complaints, findings, or reference to any hiatal hernia until 
it was discovered in January 2001 during a panendoscopy study 
performed in connection with gastric complaints.  Additional VA 
and private treatment records reflected treatment for GERD, for 
which she is service-connected, but did not include further 
diagnosis or treatment referable to a hiatal hernia.

Lay statements received in January 2009 from the Veteran's 
daughter and mother did not specifically addressed her claimed 
hiatal hernia disability.

In a VA hiatal hernia examination report dated in February 2009, 
the Veteran reported that a hiatal hernia was discovered around 
2000 when her GERD symptoms were investigated and that her doctor 
was keeping the hiatal hernia under observation.  She denied any 
current treatment or surgery for a hiatal hernia.  Following a 
review of the claims file and examination, the diagnosis was 
hiatal hernia.  The examiner opined that it is less likely as not 
that a hiatal hernia was caused by or a result of active service 
because there was no evidence or suspicion of a hiatal hernia in 
the Veteran's service treatment records or until around 2000 when 
it was discovered.  

In this case the medical evidence of record establishes that the 
Veteran has a current hiatal hernia.  Thus, there is clearly 
evidence of a current hiatal hernia disability.  Service 
connection, however, requires that such disability be related to 
active military service.  38 C.F.R. § 3.303.  

The Board notes that the first documented evidence of a hiatal 
hernia was in January 2001, approximately 12 years after 
separation from service.  The passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

It is acknowledged that the Veteran is competent to report 
observable symptoms such as knee pain.  Layno v. Brown, 6 Vet. 
App. 465 (1994). Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
in this case, the Veteran has not expressly contended to have 
experienced continuous hiatal hernia symptoms since active 
service.  Thus, continuity of symptomatology has not been 
established here, either by the clinical evidence or through the 
Veteran's own statements.

In addition, the only competent medical evidence to address any 
relationship between any in-service disease or injury and the 
current hiatal hernia is the February 2009 VA opinion, which was 
against the claim.  The Board finds that this opinion is entitled 
to great probative value because it is based on a subjective 
history from the Veteran, review of the claims folder, and 
physical examination, and the conclusion is supported by an 
articulated medical rationale that is consistent with the 
competent medical evidence of record.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion 
that contributes to the probative value to a medical opinion).

To prevail on the issue of service connection there must be: 
medical evidence of a current disability; medical evidence, or in 
some cases lay evidence, of in-service incurrence or aggravation 
of a disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999).  In the present case, there is no 
persuasive lay evidence or competent medical evidence of a nexus 
between any in-service disease or injury and her current hiatal 
hernia, diagnosed in 2001.  

Therefore, entitlement to service connection for a hiatal hernia 
is not warranted, and the claim must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, in 
the absence of competent and persuasive evidence to support the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

Respiratory Disorder

In a June 1979 enlistment report of medical history, the Veteran 
denied any asthma, shortness or breath, pain or pressure in her 
chest, or chronic cough.  A medical examination report listed 
normal findings of the lungs and chest.  In a treatment note 
dated in January 1980, she denied having any allergies or chronic 
diseases.  Service treatment records included multiple complaints 
of sore throat, cough, and/or upper respiratory symptoms. The 
assessments included rule out strep throat, upper respiratory 
infection, and viral pharyngitis.  She also complained of chest 
pain for two days in September 1983.  The assessment was 
rhinitis, not otherwise specified.  In a re-enlistment report of 
medical history she denied any asthma, and physical examination 
of the lungs and chest was normal.  Service treatment records 
were entirely silent for any complaints, findings, or reference 
to asthma or to any other chronic respiratory disorder.

In an in-service health questionnaire for dental treatment 
completed in July 1984 and periodically updated through November 
1988, the Veteran reported that she smoked one pack of cigarettes 
per day, and she did not check any of the boxes of listed 
conditions to indicate that any applied to her, including asthma.  
The questionnaire summarized that she had no usual medical 
problems.

Post-service VA and private treatment records included a reported 
history of smoking approximately one-half pack of cigarettes 
since age 14.  In a VA treatment record dated in July 1990, the 
Veteran reported a history of chronic urticaria [hives], possible 
eczema, allergic rhinitis, and now history of episodic wheezing, 
especially if inhaling any powders.  Objective findings included 
chest clear to auscultation and percussion.  The impression was 
"per history episodic asthma," and a Proventil inhaler was 
prescribed as needed.  

In a private family practice treatment note dated in September 
1999, the Veteran complained of persistent cough for two weeks.  
The impression was asthma exacerbation.

In a VA treatment record dated in December 2001, she complained 
of a cough for two months and some limited ability to smoke.  The 
assessment was wheezing.

In a private treatment note from Bond Clinic dated in June 2002, 
the Veteran described a past medical history of asthma with use 
of inhalers.  She continued to smoke one-half pack of cigarettes 
per day.  In August 2002 she complained of occasional wheezing.  
The assessment was asthma.

In a VA women's health note dated in December 2005, she reported 
a past medical history of asthma, but denied current respiratory 
symptoms, including shortness of breath, cough, or pleuretic 
pain.  The impression included asthma.  In a treatment record 
dated in August 2007 she requested a pulmonary/allergy referral 
for disability purposes.  Additional VA treatment records dated 
to October 2008 included some complaints and treatment for 
asthma.

In a VA respiratory examination report dated in September 2007, 
the Veteran reported that she was diagnosed with asthma and had 
been on inhalers since 1989.  Following a physical examination, 
the diagnosis was moderate, persistent asthma.  The examiner did 
not render a medical opinion regarding the relationship of the 
current asthma disability to military service because the claims 
file was not available.

In a lay statement dated in January 2009, the Veteran's daughter 
reported that the Veteran has had asthma for many years, carries 
an inhaler in the event she has an asthma attack, and is less 
physically active due, in part, to asthma.  The Veteran's mother 
also explained that the Veteran did not have asthma during 
childhood, began to develop respiratory problems while stationed 
in Germany, and was later diagnosed with asthma.

In a VA respiratory examination report dated in February 2009, 
the Veteran reported that she started having breathing issues 
during physical training runs during service and had the most 
problems in the mid-1980s in Germany, which included wheezing and 
coughing that worsened with physical exercise or exposure to 
smoke and fumes.  She stated that she began using inhalers during 
active service.  Following a review of the claims file and 
physical examination, the diagnosis was mild asthma.  The 
examiner opined that it was less likely as not that the Veteran's 
asthma was caused by or the result of military service.  He 
reasoned that her service treatment records failed to show that 
she was having any type of regular breathing difficulties that 
had her seek medical attention, she had been smoking since she 
was a teenager and continued to do so, she denied having asthma 
in March 1984, and there was no evidence in the service treatment 
records that she was prescribed inhalers as she alleged.

The Board has considered the Veteran, her daughter, her mother, 
and her representative's contentions that her current asthma is 
related to service, but finds that service connection is not 
warranted.

At the outset, the Board acknowledges that medical evidence of 
record establishes that the Veteran has a current mild asthma 
disability.  Thus, there is clearly evidence of a current asthma 
disability.  Service connection, however, requires that such 
disability be related to active military service.  38 C.F.R. 
§ 3.303.  

Here, there is no persuasive lay evidence or competent medical 
evidence of a nexus between any in-service disease or injury and 
her current asthma disability, which was first diagnosed (per the 
Veteran's history) and treated in July 1990.  See Hickson, 12 
Vet. App. at 253; Pond, 12 Vet. App. at 346 (describing the 
elements of service connection).  

In this regard, the Board acknowledges that the Veteran is 
competent to describe her symptoms related to her claimed asthma 
disability.  See 38 C.F.R. § 3.159(a)(2) (2009) (defining 
"competent lay evidence").  However, statements that she 
experienced asthma since service beginning in the mid-1980s are 
not credible because they are unsupported by contemporaneous 
medical evidence. Service records showed that she did seek 
medical treatment on multiple occasions for respiratory problems 
such as sore throat and cough, but on each occasion her symptoms 
were attributed to strep throat, upper respiratory infections, or 
viral pharyngitis.  In addition, her dental records showed that 
she denied having any asthma as late as November 1988, two months 
before her separation from service.

Finally, the only competent medical opinion addressing a possible 
medical relationship between the post-service diagnosis of asthma 
and any established disease or event in service is provided by 
the February 2009 VA respiratory examiner.  The Board finds that 
this opinion is persuasive because the conclusion that her 
current asthma was not likely related to service was supported by 
factually accurate, fully articulated, sound reasoning.  See 
Nieves-Rodriguez, 22 Vet. App. at 302-04.  

The Veteran herself believes that her asthma was caused by active 
service.  In this regard, the Board acknowledges Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a 
lay person may speak as to etiology in some limited circumstances 
in which nexus is obvious merely through lay observation, such as 
a fall leading to a broken leg.  Here, however, the question of 
causation extends beyond an immediately observable cause-and-
effect relationship and, as such, the Veteran is not competent to 
address etiology in the present case.

For the foregoing reasons, entitlement to service connection for 
asthma is not warranted, and the claim must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and persuasive 
evidence to support the claims, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for a hiatal hernia is denied.

Entitlement to service connection for a respiratory disorder, 
claimed as asthma, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


